NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DEREK N. JARVIS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1111
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00762-LKG, Judge Lydia Kay
Griggsby.
               ______________________

                Decided: April 10, 2018
                ______________________

   DEREK N. JARVIS, Silver Spring, MD, pro se.

    DELISA SANCHEZ, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., TARA K.
HOGAN.
                 ______________________

     Before DYK, REYNA, and STOLL, Circuit Judges.
2
                                    JARVIS   v. UNITED STATES


PER CURIAM.
     Derek N. Jarvis appeals from a judgment from the
Court of Federal Claims (“Claims Court”), dismissing his
complaint for lack of subject-matter jurisdiction. We
affirm.
                       BACKGROUND
    Mr. Jarvis has unsuccessfully litigated several cases
in the United States District Court for the District of
Maryland. Mr. Jarvis filed suit in the Claims Court
against the United States, alleging that the district
judges who presided over these cases, and others, denied
Mr. Jarvis access to “impartial justice.” Mr. Jarvis as-
serts that a conspiracy has caused judges to routinely
dismiss his cases, thereby violating his due process rights
under the Fifth and Fourteenth Amendments to the
Constitution.
    The government moved to dismiss for lack of subject-
matter jurisdiction. The Claims Court granted the mo-
tion, holding that it lacked jurisdiction over Mr. Jarvis’s
allegations on various grounds. Primarily, the Claims
Court recognized that it did not have jurisdiction to
review the actions taken by district judges in other litiga-
tion.
   Mr. Jarvis appealed. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    Our court reviews de novo whether the Claims Court
possessed jurisdiction. Estes Express Lines v. United
States, 739 F.3d 689, 692 (Fed. Cir. 2014). We accept as
true all undisputed facts and draw all reasonable infer-
ences from them in the non-movant’s favor. Diversified
Grp. Inc. v. United States, 841 F.3d 975, 980 (Fed. Cir.
2016).
JARVIS   v. UNITED STATES                                 3



    It is well established that the Claims Court does not
have jurisdiction to afford relief based on the actions or
inactions of federal district courts. Vereda, Ltda. v. Unit-
ed States, 271 F.3d 1367, 1375 (Fed. Cir. 2001); Joshua v.
United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (explain-
ing that the Claims Court “does not have jurisdiction to
review the decisions of district courts or the clerks of
district courts relating to proceedings before those
courts”). We have considered Mr. Jarvis’s other claims
and conclude that they are without merit.
    The Claims Court was correct in holding that it lacked
jurisdiction to consider any of Mr. Jarvis’s allegations.
                            AFFIRMED
                             COSTS
   No costs.